DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(a)
Claim(s) 24-25 are canceled. The rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement is withdrawn as moot.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-3, 5-8, and 12-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, and 19 contain the Industrial Standard “European Pharmacopeia 8.4 for Hemodialysis solutions, and the test for ‘Appearance of solution’”. The claim scope is uncertain since the Industrial Standard cannot be used properly to identify any particular material or product. An Industrial Standard is used to qualify a method or method of testing a good, and not the method or goods themselves. As Industrial Standards can change over time, it is unclear what would be the method used. Thus, an Industrial Standard does not identify or describe the method or goods associated with the Industrial Standard.
In the present case, the Industrial Standard is used to identify/describe a “change in color of the solution over time” and, accordingly, the identification/description is indefinite.
Examiner suggest the Applicant either remove the Industrial Standard listed in the claims or clarify the record by providing copies of the relevant Industrial Standard at the time the invention was made to add to the record.
Claims 1, 13, and 19 recite the limitation “the standard reference solution Y7” in the last limitation, line 2.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Examiner suggest the Applicant either remove the “standard reference solution Y7” listed in the claims or clarify the record by providing copies of the relevant Industrial Standard defining the composition of “standard reference solution Y7” at the time the invention was made to add to the record.
Claim(s) 1, 13, and 19 recite(s) the limitation “is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” in the last limitation, lines 2-3.
This limitation is unclear. The “standard reference solution Y7” has not been defined by the claims, or the specification. The “test for ‘Appearance of solution’” has not been claimed or defined by the specification.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Examiner suggest the Applicant either remove the “standard reference solution Y7” and “the test for ‘Appearance of solution’” listed in the claims or clarify the record by providing copies of the relevant Industrial Standard defining the composition of “standard reference solution Y7” and the “test for ‘Appearance of solution’” at the time the invention was made to add to the record.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014095953 A1 per English equivalent US Patent Application Publication No. 20150313858 by Forsback et. al. (both presented by applicant via IDS), in further in view of “Nexcel pharmaceutical films M312, M312A, M312C”, 29 January 2012 (2012-01-29) (per IDS, “Nexcel”).
Regarding claim(s) 1, Forsback teaches a package comprising:
an acidic citrate containing concentrate comprising:
a total concentration of citrate of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in a range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively); and
glucose (see ¶ [0039] “The acid concentrate dialysis solution may also comprise components and electrolytes like … glucose”; and ¶ [0080] “the present acid concentrate dialysis composition may contain certain amount of glucose, for example in a concentration of 0-11 mM.”);
citric acid and citrate in a (mole) ratio between 75:25 to 85:15 (see ¶ [0035] “Another embodiment of the invention an acid concentrate dialysis composition as described herein, where the ratio of citric acid to citrate is more than 1:1. For example, the ratio of citric acid to citrate is between about 1:1 to about 10:1, preferably about 2:1 to 6:1, more preferably between about 3:1 to about 6:1.”; and ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added),
where the acidic citrate containing concentrate has a pH of between 2 and 3 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added); and
Forsback is silent as to where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM; and a plastic material having an oxygen permeation rate more than 2 g/m2/24h at 25 °C/ 90 % RH; the acidic citrate containing concentrate sealed in the plastic material container; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
Regarding where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM, Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Forsback is silent as to a plastic material container having an oxygen permeation rate more than 2 g/m2/24h at 25 °C/ 90 % RH; and the acidic citrate containing concentrate sealed in the plastic material container; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 550C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
Regarding a plastic material container; and the acidic citrate containing concentrate sealed in the plastic material container; Forsback further teaches where the concentrate is stored in a bag (see ¶ [0117] “The acid concentrate dialysis composition may be provided in a package. The package may be for example a bag, or canister. The package may also be in form of a multi-compartment bag, or in form of separate bags containing the above defined components”).
Further, Nexcel teaches that the commercially available plastic bags M312, M312A, and M312C where available to a person having ordinary skill in the art at before the effective filing date for use with dialysis solutions (see ¶ [1] “They are designed for demanding applications such as saline... dialysis solution…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the storage bag of Forsback, for another, the commercially available product of a plastic material container, Sealed Air Nexcel M321A, which is a plastic material container as claimed, as taught by Nexcel, to yield the predictable results of storing the concentrate in a storage bag for the handling of dialysis solutions, said bag being multilayer, having minimal particulates, excellent clarity, and extreme toughness; is PVS and DEHP free, sterilizable at 121 °C, heat sealable, resistant to abuse, has extremely low extractables, meets the requirements of Class VI, and is registered with the FDA (see Nexcel, § Key benefits). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to storage bag of Forsback, such as the commercially available storage bag of Nexcel, would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
The combination of Forsback and Nexcel discloses the claimed invention except for identifying the oxygen permeation of the plastic material container; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/m2/day.”; and specification at page 17, lines 7-15 “The stability of a package comprising the composition of Example 2 was further investigated, following the European Pharmacopeia 8.4 for Haemodialysis solutions, and the test for “Appearance of solution”. The multilayer film of the package was of Sealed Air Nexcel® M312A. The test was performed as a “challenging test”, wherein the acidic citrate containing concentrate was kept at 55°C, and 40% RH, during 14 days. The appearance of solution (i.e. the acidic citrate containing concentrate) was checked when test was started, after 3, 7, and 14 days. The solution was not more intensely colored than the reference solution (<Y7).”). As such, it naturally follows that the storage container and the acidic citrate containing concentrate sealed within said storage container of the combination of Forsback and Nexcel will have the same properties regarding the oxygen permeation and coloration, respectively, as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 13, Forsback teaches an acidic citrate containing concentrate for mixing with water and a bicarbonate solution into a ready to use dialysis fluid, where the acidic citrate containing concentrate comprising:
a total concentration of citrate of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in a range of 28-45 mM (see page 5, compositions I-II in concentrate (1:35, 1:45) Citrate = 35, 45; 44, 46; respectively);
a glucose (see ¶ [0039] “The acid concentrate dialysis solution may also comprise components and electrolytes like… glucose”; and ¶ [0080] “the present acid concentrate dialysis composition may contain certain amount of glucose, for example in a concentration of 0-11 mM.”); and
citric acid and citrate in a (mole) ratio of between 75:25 to 85:15 (see ¶ [0035] “Another embodiment of the invention an acid concentrate dialysis composition as described herein, where the ratio of citric acid to citrate is more than 1:1. For example, the ratio of citric acid to citrate is between about 1:1 to about 10:1, preferably about 2:1 to 6:1, more preferably between about 3:1 to about 6:1.”; and ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added),
Forsback is silent as to the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM; where the acidic citrate containing concentrate has a pH of between 2.1 and 2.4; and the acidic citrate concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/m2/24h at 25 °C/ 90 % RH; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
Regarding where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM, Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding where the acidic citrate containing concentrate has a pH of between 2.1 and 2.4; Forsback teaches where the pH is in the range of 0.5-2.8 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Further, Forsback teaches where the pH is a result effective variable relating to formation of Calcium complex and the stability of the composition (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pH of the acidic citrate containing concentrate in order to obtain a workable product that is stable and avoids the formation of calcium complexes. MPEP 2144.05.II.B.
Regarding where the acidic citrate concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/m2/24h at 25 °C/ 90 % RH; Forsback further teaches where the concentrate is stored in a bag (see ¶ [0117] “The acid concentrate dialysis composition may be provided in a package. The package may be for example a bag, or canister. The package may also be in form of a multicompartment bag, or in form of separate bags containing the above defined components”).
Further, Nexcel teaches that the commercially available plastic bags M312, M312A, and M312C where available to a person having ordinary skill in the art at before the effective filing date for use with dialysis solutions (see ¶ [1] “They are designed for demanding applications such as saline... dialysis solution…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the storage bag of Forsback, for another, the commercially available product of a plastic material container, Sealed Air Nexcel M321A, as taught by Nexcel, to yield the predictable results of storing the concentrate in a storage bag for the handling of dialysis solutions, said bag being multilayer, having minimal particulates, excellent clarity, and extreme toughness; is PVS and DEHP free, sterilizable at 121 °C, heat sealable, resistant to abuse, has extremely low extractables, meets the requirements of Class VI, and is registered with the FDA (see Nexcel, § Key benefits). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to storage bag of Forsback, such as the commercially available storage bag of Nexcel, would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
The combination of Forsback and Nexcel discloses the claimed invention except for identifying the oxygen permeation rate of more than 2 g/m2/24h at 25 °C/ 90 % RH; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/m2/day.”; and specification at page 17, lines 7-15 “The stability of a package comprising the composition of Example 2 was further investigated, following the European Pharmacopeia 8.4 for Haemodialysis solutions, and the test for “Appearance of solution”. The multilayer film of the package was of Sealed Air Nexcel® M312A. The test was performed as a “challenging test”, wherein the acidic citrate containing concentrate was kept at 55°C, and 40% RH, during 14 days. The appearance of solution (i.e. the acidic citrate containing concentrate) was checked when test was started, after 3, 7, and 14 days. The solution was not more intensely colored than the reference solution (<Y7).”). As such, it naturally follows that the storage container and the acidic citrate containing concentrate sealed within said storage container of the combination of Forsback and Nexcel will have the same properties regarding the oxygen permeation and coloration, respectively, as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 2 & 14, the combination of Forsback and Nexcel teaches the package according to claim 1 and 13.
The combination of Forsback and Nexcel discloses the claimed invention except for identifying the oxygen permeation rate of more than 2.5 g/m2/24h at 25 °C/ 90 % RH.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/m2/day.”). As such, it naturally follows that the storage container of the combination of Forsback and Nexcel will have the same properties regarding the oxygen permeation as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 3 & 15, the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
Forsback further teaches where acidic citrate containing concentrate comprised the citric acid and citrate in a (mole) ratio of 80:20 (see ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added).
Regarding claim(s) 5 & 16; the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
The combination of Forsback and Nexcel is silent as to where the acidic citrate containing concentrate has a pH between 2.2 and 2.4.
However, Forsback teaches where the pH of the concentrate is in the range of 0.5-2.8 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Further, Forsback teaches where the pH is a result effective variable relating to formation of Calcium complex and the stability of the composition (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pH of the acidic citrate containing concentrate in order to obtain a workable product that is stable and avoids the formation of calcium complexes. MPEP 2144.05.II.B.
Regarding claim(s) 6 & 17; the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
The combination of Forsback and Nexcel is silent as to where the acidic citrate containing concentrate comprises calcium (Ca2+) in a concentration of 49-85.5 mM.
However, Forsback further teaches where the calcium (Ca2+) in a concentration in the concentrate is in the range of 0-105 or 0-135 mM (see page 5, Table: General composition for dilution 1:35 and 1:45, respectively (amounts in mM); Calcium (Ca2+).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the concentration of Calcium in the concentrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding claim(s) 7 & 18; the combination of Forsback and Nexcel teaches the package according to claims 1 and 13.
Forsback further teaches where the acidic citrate containing concentrate when diluted to a ready to use dialysis fluid comprises potassium (K+) in a concentration of 0-180 mM (see page 5, compositions I-VI in diluted solution: K+ = 3 in all compositions).
Regarding claim(s) 8, the combination of Forsback and Nexcel teaches the package according to claim 1.
The combination of Forsback and Nexcel discloses the claimed invention except for where the plastic material comprises polyolefins.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback and Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/m2/day.”). As such, it naturally follows that the storage container of the combination of Forsback and Nexcel will have the same properties regarding plastic composition comprising polyolefins as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 12, the combination of Forsback and Nexcel teaches the package according to claim 1.
Forsback further teaches where the acidic citrate containing concentrate comprises 3.5-495 mM glucose (see ¶ [0080] “the present acid concentrate dialysis composition may contain certain amount of glucose, for example in a concentration of 0-11 mM.”; see also pages 5-6, compositions I-VI in diluted solution: glucose = 1.4, 1.4, 1.5, 1.5, 1.6, 1.6, respectively).
Claim(s) 19-22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014095953 A1 per English equivalent US Patent Application Publication No. 20150313858 by Forsback et. al. (both presented by applicant via IDS), in further in view of US Patent No. 4500309 to Diederich, and “Nexcel pharmaceutical films M312, M312A, M312C”, 29 January 2012 (2012-01-29) (per IDS, “Nexcel”).
Regarding claim(s) 19 & 23, Forsback teaches a system for extracorporeal blood treatment in an extracorporeal blood circuit comprising:
an arterial blood line configured to be connected to a vascular access for withdrawing blood from a patient (see ¶ [0004] “the patient is connected by a blood line to the dialysis machine, which continuously withdraws blood from the patient.”);
the system comprising:
a filtration unit with a dialysate side and a blood side, where the blood side is in blood communication with the arterial and venous blood lines (see ¶ [0003] “Hemodialysis involves withdrawing blood from the body and cleaning it in an extracorporeal blood circuit, and then returning the cleansed blood to the body. The extracorporeal blood circuit includes a dialyzer, which comprises a semipermeable membrane. The semipermeable membrane has a blood side and a dialysate side, and waste substances and excess fluid are removed from the blood passing on the blood side of the semipermeable membrane through the semipermeable membrane over to the dialysate side of the semipermeable membrane.”);
a source of acidic citrate containing concentrate,
the acidic citrate containing concentrate comprising:
a total concentration of citrate total concentration of citrate of 35-45 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively),
glucose (see ¶ [0039] “The acid concentrate dialysis solution may also comprise components and electrolytes like… glucose”; and ¶ [0080] “the present acid concentrate dialysis composition may contain certain amount of glucose, for example in a concentration of 0-11 mM.”); and
citric acid and citrate in a ratio (mole) of between 75:25 to 85:15 (see ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added),
a source of bicarbonate (see ¶ [0082] “to form an acid concentrate composition intended to be combined and mixed with a base, for example a basic solution comprising bicarbonate to form a final dialysis composition.”),
where the system is configured to mix the acidic citrate containing concentrate with the bicarbonate (see ¶ [0094] “The acid concentrate dialysis composition provided where the acid concentrate dialysis composition is to be diluted and mixed with a bicarbonate-containing solution into a dialysis solution”) provide a ready to use dialysis fluid comprising:
citrate in a total concentration of 1.0-6 mM (see Abstract “The acid concentrate dialysis composition is to be combined to form a dialysis solution having a total concentration of citrate of between 1 and 6 mM”; and page 5, composition I in diluted solution Citrate = 1.0);
130-150 nM sodium (Na+) (see page 5, composition I in diluted solution Sodium (Na2+) = 103); and
20-40 mM bicarbonate (see ¶ [0095]-[0098] “The acid concentrate dialysis composition is intended to be mixed with a base solution into a final dialysis fluid which may contain… and 20-40 mM bicarbonate, preferably 25-35 mM bicarbonate, or more preferably 34 mM bicarbonate”).
Forsback is silent as to wherein a venous blood line configured to be connected to the vascular access for returning blood to the patient; the acidic citrate containing concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/m2/24h at 25 0C/ 90 % RH; the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM; where the acidic concentrate has a pH of between 2 and 3; the dialysis fluid comprises a total concentration of citrate of at least 0.8 mM and less than 1.0 nM; and where the ready to use dialysis fluid has a pH above 7.25; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4; and wherein the acidic citrate concentrate is sealed in a container having an oxygen permeation reate of more than 2 g/m2/24h at 25 °C/ 90 % RH; or 2.5 g/m2/24h at 25 °C/ 90 % RH (claim 23).
Regarding where the acidic citrate containing concentrate has a total concentration of citrate of at least 28 mM and less than 35 nM, Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding where the dialysis fluid comprises a total concentration of citrate of at least 0.8 mM and less than 1.0 nM, Forsback teaches where the total concentration of citrate in the dialysis fluid is in the range of 1.0-6 mM (see Abstract “The acid concentrate dialysis composition is to be combined to form a dialysis solution having a total concentration of citrate of between 1 and 6 mM”; and page 5, composition I in diluted solution Citrate = 1.0).
The claimed range overlaps, approaches or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the dialysis fluid in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding where the acidic concentrate has a pH of between 2 and 3; Forsback teaches where the pH of the concentrate is in the range of 0.5-2.8 (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Further, Forsback teaches where the pH is a result effective variable relating to formation of Calcium complex and the stability of the composition (see ¶ [0068] “The pH of the acid concentrate dialysis composition shall be less than 3.0, to avoid the forming of calcium complex, and to obtain a more stable concentrate composition. The acid concentrate dialysis composition as described herein shall have a pH of less than 2.8, for example the pH of the concentrate composition is less than 2.6, such as less than 2.5. For example, the acid concentrate dialysis composition has a pH of between 0.5 and 2.8; preferably pH between 1.0 and 2.6; more preferably, pH between 1.5 and 2.5. For example the pH is more than pH 1.5, and less than pH 2.6; preferably pH is between 1.5 and 2.5; more preferably pH is between 2 and 2.4, for example between 2 and 2.2.”; emphasis added).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the pH of the acidic citrate containing concentrate in order to obtain a workable product that is stable and avoids the formation of calcium complexes. MPEP 2144.05.II.B.
Regarding where the ready to use dialysis fluid has a pH above 7.25; Forsback teaches where the pH of the dialysis fluid is in the range of 6.5-8 (see ¶ [0094] The acid concentrate dialysis composition provided where the acid concentrate dialysis composition is to be diluted and mixed with a bicarbonate-containing solution into a dialysis solution… has a physiologically acceptable pH of between 6.5-8, more preferably pH of 6.8-7.5, for example pH of 7.0-7.4.”).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Forsback is silent as to wherein a venous blood line configured to be connected to the vascular access for returning blood to the patient; the acidic citrate containing concentrate is sealed in a container having an oxygen permeation rate of more than 2 g/m2/24h at 25 0C/ 90 % RH; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4; and wherein the source of acidic citrate concentrate comprises a plastic material having an oxygen permeation reate of more than 2 g/m2/24h at 25 °C/ 90 % RH; or 2.5 g/m2/24h at 25 °C/ 90 % RH (claim 23).
Regarding a venous blood line configured to be connected to the vascular access for returning blood to the patient; Diederich teaches an extracorporeal blood circuit comprising a venous blood line configured to be connected to the vascular access for returning blood to the patient (see column 4, line(s) 4-15 “Turning first to the drawing, treatment apparatus 10 is illustrated in the FIGURE for hemodialysis with or without hemoperfusion of a patient’s blood, withdrawn from a limb such as arm 12. The overall apparatus 10 includes an arterial needle 14 operatively coupled to an arterial blood line 16, the latter being ultimately coupled to a standard capillary dialyzer 18. A return or venous blood line 20 is connected to the output end of dialyzer 18, and to a venous needle 22. It will be observed that the needles 14 and 22 are respectively inserted into the patient’s arm 12 at appropriate locations for withdrawal and return of blood.”) in order to return the treated blood to the patient while performing continuous hemodialysis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine venous blood line of Diederich with the system of Forsback, to yield the predictable results of returning the treated blood to the patient while performing continuous hemodialysis. MPEP 2143.A.
Regarding wherein the acidic citrate concentrate is sealed in a container; wherein the source of acidic citrate concentrate comprises a plastic material (claim 23); Forsback further teaches where the concentrate is stored in a bag (see ¶ [0117] “The acid concentrate dialysis composition may be provided in a package. The package may be for example a bag, or canister. The package may also be in form of a multi-compartment bag, or in form of separate bags containing the above defined components”).
Further, Nexcel teaches that the commercially available plastic bags M312, M312A, and M312C where available to a person having ordinary skill in the art at before the effective filing date for use with dialysis solutions (see ¶ [1] “They are designed for demanding applications such as saline… dialysis solution…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the storage bag of the combination of Forsback and Diederich, for another, the commercially available product of a plastic material container, Sealed Air Nexcel M321A, as taught by Nexcel, to yield the predictable results of storing the concentrate in a storage bag for the handling of dialysis solutions, said bag being multilayer, having minimal particulates, excellent clarity, and extreme toughness; is PVS and DEHP free, sterilizable at 121 °C, heat sealable, resistant to abuse, has extremely low extractables, meets the requirements of Class VI, and is registered with the FDA (see Nexcel, § Key benefits). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to storage bag of the combination of Forsback and Diederich, such as the commercially available storage bag of Nexcel, would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
The combination of Forsback/Diederich/Nexcel discloses the claimed invention except for identifying the oxygen permeation rates claimed; and wherein the acidic citrate containing concentrate in the container, after storage for 14 days at 55°C and 40% RH, is not more intensely colored than the standard reference solution Y7 according to the standard test for “Appearance of Solution” as set forth in the Hemodialysis Solution of European Pharmacopeia 8.4.
However, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the storage bag of the combination of Forsback/Diederich/Nexcel (a commercially available plastic material container, Nexcel M321A) is the same as a preferred embodiment of the invention (see specification page 16, lines 1-3 “The acidic concentrate was included in a package comprising a multilayer film of polyolefines (Sealed Air Nexcel M312A) having an oxygen permeation rate of 3.5 g/m2/day.”; and specification at page 17, lines 7-15 “The stability of a package comprising the composition of Example 2 was further investigated, following the European Pharmacopeia 8.4 for Haemodialysis solutions, and the test for “Appearance of solution”. The multilayer film of the package was of Sealed Air Nexcel® M312A. The test was performed as a “challenging test”, wherein the acidic citrate containing concentrate was kept at 55°C, and 40% RH, during 14 days. The appearance of solution (i.e. the acidic citrate containing concentrate) was checked when test was started, after 3, 7, and 14 days. The solution was not more intensely colored than the reference solution (<Y7).”). As such, it naturally follows that the storage container and the acidic citrate containing concentrate sealed within said storage container of the combination of Forsback/Diederich/Nexcel will have the same properties regarding the oxygen permeation and coloration, respectively, as the claimed invention.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to oxygen permeation as that claimed. MPEP 2112.01.
Regarding claim(s) 20, the combination of Forsback/Diederich/Nexcel teaches the system according to claim 19.
The combination of Forsback/Diederich/Nexcel is silent as to where the ready to use dialysis fluid has a pH of above 7.3.
However; Forsback teaches where the pH of the dialysis fluid is in the range of 6.5-8 (see ¶ [0094] The acid concentrate dialysis composition provided where the acid concentrate dialysis composition is to be diluted and mixed with a bicarbonate-containing solution into a dialysis solution… has a physiologically acceptable pH of between 6.5-8, more preferably pH of 6.8-7.5, for example pH of 7.0-7.4.”).
The claimed range overlaps and/or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the pH in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding claim(s) 21, the combination of Forsback/Diederich/Nexcel teaches the package according to claim 19.
Forsback further teaches where acidic citrate containing concentrate comprised the citric acid and citrate in a (mole) ratio of 80:20 (see ¶ [0063] “Another example is where the ratio of citric acid to citrate is between about 1:1 to about 10:1, for example about 1:1 to about 6:1. Examples of suitable ratios are 1:1, 1.5:1, 2:1, 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, and 10:1.”; emphasis added).
Regarding claim(s) 22, the combination of Forsback/Diederich/Nexcel teaches the package according to claim 19.
Forsback further teaches where the acidic citrate containing concentrate when diluted to a ready to use dialysis fluid comprises calcium (Ca2+) in a concentration of 1.4-1.9 mM (see page 5, compositions I-VI in diluted solution: Ca2+ = 1.4, 1.4, 1.5, 1.5, 1.6, 1.6, respectively).
Response to Amendment
Claim(s) 24-25 are canceled. The rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement is withdrawn as moot.
Response to Arguments
Applicant’s arguments filed 5/04/2022 have been fully considered but they are not persuasive.
Examiner’s prior “Response to Arguments” are incorporate by reference.
Regarding Applicant’s arguments against the rejections under 35 USC § 112(b); Applicant has not provided claimed or disclosed the methodology for the “Appearance of solution” test. As such, the meets and bounds of the claimed invention are indefinite, because a change in the International Standard would change the subject matter of the claimed invention.
Regarding Applicant’s arguments against i) “reference solution Y7” is not defined by the claims or the specification; and ii) Y7 is not claimed. There is no disclosed or claimed composition “reference solution Y7”. There is not incorporated reference as to the subject matter of “reference solution Y7”. As such, the meets and bounds of the claimed invention are indefinite, because a person having ordinary skill in the art would be unable to determine “intensely colored” limit of the claimed subject matter. Therefore, the claims fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Applicant’s arguments (see Remarks filed on 5/04/2022, page(s) 8-1) with respect to the rejection(s) of claim(s) 1, 13 & 19 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to Applicant’s arguments against the obviousness of “approaching ranges”, see page 8-9; MPEP § 2144.05.I¶2 reads:
I.	OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
…
“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., “not substantially less than 13%,” “not substantially below 17%,” and “between about 13[%] and 20%”); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App’x 906 (Fed. Cir. 2014) (reversing the Board’s decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App’x 433 (Fed. Cir. 2002) (non-precedential) (disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of “less than 6 pounds per cubic feet” and the prior art range of “between 6 lbs./ft3 and 25 lbs./ft3” were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). (emphasis added)
Like the apparatus In re Brandt; the ranges of the claimed invention and the prior art are so mathematically close that the difference between the claimed ranges are virtually negligible absent any showing of unexpected results or criticality.
As such, a case of prima facie obviousness due to OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS (see MPEP § 2144.05.I) has been presented. Applicant has failed to present persuasive evidence or arguments to overcome the rejection under 103(a) for obviousness of ranges of the concentration of citrate, mole ratio of citric acid and citrate, or the pH. See MPEP 2144.05.
Applicant has failed to provide objective evidence to rebut the 35 U.S.C. § 103 prima facie case;
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP § 716.02(b).
Like the polymer in Gelles; mere conclusions that the claimed apparatus and/or method has an unexpectedly result “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.” MPEP § 716.02(b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the total concentration of citrate in the range of at least 28 mM and less than 35 nM; the portion of the total concentration of citrate in the dialysis fluid in the range of at least 0.8 mM and less than 1.0 nM; and where the acidic citrate containing concentrate has a pH of between 2 and 3. See MPEP § 2144.05.I.¶2.
In response to Applicant’s argument that the concentrations of citrate taught by Forsback are greater than the concentrations of citrate claimed (i.e. teaching away), see page(s) 9-10; it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP § 2123.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP § 2123.II.
Like the apparatus at issue in In re Gurley, a known or obvious invention does not become patentable simply because it has been described as inferior to some other invention for the same use. MPEP § 2123.II.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because Forsback teaches where a total concentration of citrate is in the range of 35-270 mM (see ¶ [0029] “it is an acid concentrate dialysis composition comprising a mixture of citric acid and citrate; having pH of less than 3.0; wherein the total concentration of citrate is between 35 mM and 450 mM”), particularly in the range of 35-46 mM (see page 5, compositions I-II in concentrate (1:35,1:45) Citrate = 35, 45; 44, 46; respectively).
In response to applicant’s arguments against the references individually, see pages 10-11; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, pages 11-12; In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the “commercially available plastic bags M312, M312A, and M312C” of Nexcel with the other references to obtain the claimed oxygen permeation rate, see pages 9-10; the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See MPEP § 2144.I (citations omitted).
Further, the Supreme Court in KSR identified a number of rationales to support a conclusion of obviousness, which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
“[T]he analysis that “should be made explicit” refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis... Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of ‘the inferences and creative steps,’ or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art.” Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. See MPEP § 2143 ¶¶ 1-3 (some citations omitted).
In this case, the examiner has:
(1) identified that the prior art included the claimed element as taught by Nexcel,
(2) found that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately since the combined structure is a storage bag for the handling of dialysis solutions and the solution stored within;
(3) found that one of ordinary skill in the art would have recognized that the results of the combination were predictable; said bag being multilayer, having minimal particulates, excellent clarity, and extreme toughness; is PVS and DEHP free, sterilizable at 121 °C, heat sealable, resistant to abuse, has extremely low extractables, meets the requirements of Class VI, and is registered with the FDA (see Nexcel, § Key benefits).
Further, Examiner determined that no additional findings based on the Graham factual inquiries are be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.I.
MPEP § 2144.II. (emphasis added): The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).
As such, the determination of obviousness by the examiner is proper.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773